UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-2968 Name of Registrant: Vanguard Trustees' Equity Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: July 31, 2010 Item 1: Schedule of Investments Vanguard International Value Fund Schedule of Investments As of July 31, 2010 Market Value Shares ($000) Common Stocks (94.1%) 1 Australia (2.0%) BHP Billiton Ltd. 1,284,800 46,639 National Australia Bank Ltd. 1,343,021 30,635 Westpac Banking Corp. 843,565 18,344 Commonwealth Bank of Australia 309,836 14,782 BlueScope Steel Ltd. 4,735,025 10,189 Telstra Corp. Ltd. 2,296,500 6,693 MAp Group 1,200,002 3,220 Bank of Queensland Ltd. 239,516 2,250 Austria (0.1%) OMV AG 120,100 4,016 Belgium (1.7%) Anheuser-Busch InBev NV 860,615 45,590 Belgacom SA 1,074,590 38,561 Solvay SA Class A 310,726 30,404 Brazil (4.1%) Banco do Brasil SA 3,358,800 58,055 Petroleo Brasileiro SA ADR Type A 1,718,977 54,749 Vale SA Class B Pfd. ADR 1,749,600 42,393 Cielo SA 4,477,100 40,551 ^ Cia Energetica de Minas Gerais ADR 1,192,731 18,130 Vale SA Class B ADR 607,400 16,886 ^ Gafisa SA ADR 1,017,436 15,404 MRV Engenharia e Participacoes SA 718,300 6,473 Banco Bradesco SA 347,842 6,378 Rossi Residencial SA 644,200 5,882 Eletropaulo Metropolitana Eletricidade de Sao Paulo SA Prior Pfd. 233,200 4,907 Canada (3.1%) ^ Rogers Communications Inc. Class B 767,800 26,700 Bank of Nova Scotia 453,654 22,766 Potash Corp. of Saskatchewan Inc. 184,900 19,354 Suncor Energy Inc. (New York Shares) 561,165 18,490 Suncor Energy Inc. 560,072 18,463 Canadian National Railway Co. 290,279 18,279 Nexen Inc. 838,187 17,407 Teck Resources Ltd. Class B 451,728 15,923 ^ Penn West Energy Trust 789,247 15,308 Encana Corp. 308,800 9,441 National Bank of Canada 153,100 8,785 * Lundin Mining Corp. 1,732,800 6,742 ^ Toronto-Dominion Bank 68,700 4,889 China (3.9%) China Construction Bank Corp. 57,356,000 48,747 China Mobile Ltd. 4,626,000 47,010 Weichai Power Co. Ltd. 3,178,800 26,302 Denway Motors Ltd. 36,222,000 18,511 Bank of China Ltd. 29,996,000 15,880 ^ China State Construction International Holdings Ltd. 35,522,400 15,555 China Shenhua Energy Co. Ltd. 3,923,000 15,155 Ping An Insurance Group Co. of China Ltd. 1,593,000 13,197 * GOME Electrical Appliances Holdings Ltd. 36,012,000 12,503 Industrial & Commercial Bank of China 16,089,000 12,321 Yanzhou Coal Mining Co. Ltd. 5,100,000 11,001 China Petroleum & Chemical Corp. 8,100,000 6,537 Shimao Property Holdings Ltd. 3,290,500 6,331 Daphne International Holdings Ltd. 4,866,000 4,514 Dongfeng Motor Group Co. Ltd. 2,528,000 3,540 Denmark (1.7%) Carlsberg A/S Class B 503,566 44,578 Vestas Wind Systems A/S 603,700 29,297 Novo Nordisk A/S Class B 257,500 22,032 * Danske Bank A/S 673,800 15,824 Finland (1.0%) Nokia Oyj 3,942,833 37,129 Sampo Oyj 894,800 21,857 ^ Cargotec Oyj Class B 180,700 6,486 France (9.2%) Sanofi-Aventis SA 1,910,704 111,074 BNP Paribas 1,265,133 86,482 Total SA 1,112,672 56,169 AXA SA 1,790,283 32,870 Danone 550,773 30,874 Teleperformance 1,122,584 28,435 Bouygues SA 638,100 26,931 PPR 190,542 25,508 Societe Generale 408,044 23,434 LVMH Moet Hennessy Louis Vuitton SA 177,200 21,593 France Telecom SA 1,021,000 21,355 Vivendi SA 833,870 20,001 Cap Gemini SA 343,000 16,305 EDF SA 356,100 15,131 Lagardere SCA 410,100 15,099 ArcelorMittal 476,448 14,586 Carrefour SA 316,876 14,568 STMicroelectronics NV 1,370,220 11,252 GDF Suez 307,452 10,191 Casino Guichard Perrachon SA 91,800 7,999 Arkema SA 181,900 7,936 * Renault SA 107,900 4,825 * Cie Generale de Geophysique-Veritas 171,100 3,303 Cie de St-Gobain 1,385 59 Germany (5.8%) E.ON AG 2,030,010 60,718 Adidas AG 1,078,350 58,493 SAP AG 1,149,019 52,493 Deutsche Post AG 2,548,990 44,414 Allianz SE 326,700 37,940 Bayer AG 535,736 30,839 Bayerische Motoren Werke AG 552,400 29,733 Siemens AG 223,154 21,829 Deutsche Bank AG 310,000 21,646 Henkel AG & Co. KGaA Prior Pfd. 236,736 11,757 Muenchener Rueckversicherungs AG 64,900 9,006 Celesio AG 147,200 3,440 Hong Kong (2.3%) Esprit Holdings Ltd. 10,003,132 62,865 Swire Pacific Ltd. 3,612,000 43,966 Sun Hung Kai Properties Ltd. 1,294,000 19,039 HSBC Holdings PLC 1,478,269 15,134 New World Development Ltd. 3,704,000 6,633 Yue Yuen Industrial Holdings Ltd. 1,495,500 4,865 Great Eagle Holdings Ltd. 1,121,000 2,920 Hungary (0.2%) ^,* OTP Bank PLC 473,700 11,376 India (0.8%) Bharti Airtel Ltd. 5,458,412 36,220 *,2 Tata Steel Ltd. Warrants Exp. 12/23/14 1,302,800 15,073 Indonesia (0.5%) Telekomunikasi Indonesia Tbk PT ADR 820,000 30,783 Ireland (0.4%) CRH PLC 1,074,000 22,391 * Smurfit Kappa Group PLC 532,200 5,484 Italy (2.6%) ENI SPA 4,095,672 83,694 Intesa Sanpaolo SPA (Registered) 11,074,388 36,551 UniCredit SPA 10,885,450 30,444 Telecom Italia SPA (Registered) 11,230,800 14,294 Telecom Italia SPA (Bearer) 6,391,400 6,643 Japan (15.4%) Sony Corp. 2,045,300 63,988 Canon Inc. 1,459,500 63,219 Sumitomo Mitsui Financial Group Inc. 1,783,300 54,960 Mitsubishi Corp. 2,539,200 54,802 Tokyo Electric Power Co. Inc. 1,707,700 46,837 Fujitsu Ltd. 6,295,000 44,611 Obayashi Corp. 10,468,000 44,586 Panasonic Corp. 2,817,000 37,223 Dai Nippon Printing Co. Ltd. 2,930,000 35,366 Mizuho Financial Group Inc. 21,224,800 34,406 Hoya Corp. 1,360,900 32,302 Mitsui & Co. Ltd. 2,465,700 31,634 Fujikura Ltd. 6,673,000 31,376 Fanuc Ltd. 262,800 31,023 Yahoo! Japan Corp. 71,400 27,382 Nippon Telegraph & Telephone Corp. 588,800 24,489 Toshiba Corp. 4,035,000 21,108 * Nissan Motor Co. Ltd. 2,753,200 21,079 Mitsubishi Estate Co. Ltd. 1,475,000 20,771 Japan Tobacco Inc. 6,113 19,674 Shin-Etsu Chemical Co. Ltd. 389,600 19,358 Yamada Denki Co. Ltd. 274,770 18,545 Nintendo Co. Ltd. 65,900 18,397 Nidec Corp. 189,700 17,834 Sharp Corp. 1,560,000 17,079 Mitsui Fudosan Co. Ltd. 1,121,000 16,589 ORIX Corp. 204,600 16,064 Sumitomo Corp. 1,432,000 15,199 Honda Motor Co. Ltd. 448,300 14,184 THK Co. Ltd. 697,600 13,715 Nomura Holdings Inc. 2,247,700 12,640 Sumitomo Trust & Banking Co. Ltd. 2,268,000 12,551 Sumitomo Realty & Development Co. Ltd. 675,000 12,136 Bank of Yokohama Ltd. 2,556,000 11,763 JFE Holdings Inc. 380,100 11,755 Tokyo Gas Co. Ltd. 2,201,000 9,981 * JX Holdings Inc. 1,641,500 8,892 Daito Trust Construction Co. Ltd. 128,100 6,983 Aeon Co. Ltd. 479,000 5,127 Asahi Glass Co. Ltd. 477,000 4,858 * Mitsubishi Materials Corp. 1,637,000 4,354 ITOCHU Corp. 543,000 4,226 KDDI Corp. 783 3,817 2 Mizuho Financial Group, Inc. Private Placement 2,124,300 3,294 Mexico (0.5%) Grupo Televisa SA ADR 885,500 16,825 America Movil SAB de CV ADR 319,917 15,871 Netherlands (0.2%) * Randstad Holding NV 257,300 11,555 Nutreco NV 84,000 5,076 New Zealand (0.1%) Telecom Corp. of New Zealand Ltd. 2,894,085 4,194 Norway (0.9%) Yara International ASA 993,928 37,318 ^,* Subsea 7 Inc. 911,051 15,499 * Petroleum Geo-Services ASA 591,650 5,295 Poland (0.2%) KGHM Polska Miedz SA 406,800 14,149 Russia (2.4%) Gazprom OAO ADR 3,021,100 65,279 Lukoil OAO ADR (U.S. Shares) 507,690 28,983 Lukoil OAO ADR (London Shares) 327,000 18,668 MMC Norilsk Nickel ADR 1,020,695 16,798 Gazprom OAO ADR 721,255 15,585 Mobile Telesystems OJSC ADR 495,547 11,001 Singapore (1.4%) Singapore Telecommunications Ltd. 30,126,900 69,246 DBS Group Holdings Ltd. 1,586,701 16,840 Noble Group Ltd. 5,021,181 6,112 South Africa (0.5%) MTN Group Ltd. 1,282,743 20,552 Bidvest Group Ltd. 856,390 15,543 South Korea (3.4%) Samsung Electronics Co. Ltd. 139,981 96,014 KB Financial Group Inc. 1,026,986 44,555 SK Telecom Co. Ltd. ADR 1,628,300 26,672 Hana Financial Group Inc. 676,600 20,122 Samsung Electronics Co. Ltd. Prior Pfd. 29,300 13,795 Korea Zinc Co. Ltd. 66,400 13,223 Hyundai Steel Co. 150,000 12,979 Spain (0.9%) Banco Santander SA 3,177,829 41,284 Inditex SA 143,151 9,470 Telefonica SA 353,600 8,007 Sweden (0.8%) Assa Abloy AB Class B 966,000 21,355 Sandvik AB 1,295,341 16,740 Telefonaktiebolaget LM Ericsson Class B 977,919 10,791 Electrolux AB Class B 227,900 5,085 Switzerland (6.3%) Novartis AG 1,667,522 81,063 * UBS AG 4,316,516 73,274 Nestle SA 1,168,622 57,761 Credit Suisse Group AG 1,214,533 55,052 Roche Holding AG 340,850 44,319 Actelion Ltd. 796,085 32,205 Zurich Financial Services AG 113,055 26,384 ABB Ltd. 1,078,015 21,761 Lonza Group AG 164,239 12,772 Syngenta AG 55,383 12,232 Taiwan (1.7%) Taiwan Semiconductor Manufacturing Co. Ltd. 19,377,704 37,408 AU Optronics Corp. 28,618,460 27,091 United Microelectronics Corp. 58,335,000 25,878 Taiwan Semiconductor Manufacturing Co. Ltd. ADR 1,123,915 11,351 Lite-On Technology Corp. 5,468,000 6,976 Powertech Technology Inc. 1,596,000 4,878 Thailand (0.1%) Banpu PCL 479,400 9,295 Turkey (1.0%) Turkiye Garanti Bankasi AS 8,674,400 44,879 Turkcell Iletisim Hizmet AS 2,451,500 14,287 Turkiye Vakiflar Bankasi Tao 3,105,000 8,397 United Kingdom (18.9%) Vodafone Group PLC 49,479,857 115,372 Royal Dutch Shell PLC Class A 3,530,200 97,337 Barclays PLC 18,770,821 97,219 GlaxoSmithKline PLC 3,992,680 69,711 British American Tobacco PLC 1,784,343 61,390 Standard Chartered PLC 1,985,983 57,378 Xstrata PLC 3,458,330 55,012 Tesco PLC 7,667,035 47,017 Aviva PLC 8,324,348 46,615 AstraZeneca PLC 780,400 39,129 HSBC Holdings PLC 3,536,000 35,958 * Lloyds Banking Group PLC 32,697,000 35,290 WPP PLC 3,158,109 33,583 BAE Systems PLC 6,588,290 32,301 BP PLC 5,034,900 32,199 Royal Bank of Scotland Group PLC 40,465,579 31,680 Eurasian Natural Resources Corp. PLC 2,160,171 30,693 Unilever PLC 1,065,600 30,275 Prudential PLC 3,199,724 27,845 Tullow Oil PLC 1,338,260 25,849 Rio Tinto PLC 478,000 24,739 Rolls-Royce Group PLC 2,556,016 23,262 WM Morrison Supermarkets PLC 5,171,800 21,506 BHP Billiton PLC 682,003 20,893 BG Group PLC 1,295,500 20,776 Imperial Tobacco Group PLC 713,200 20,181 Marks & Spencer Group PLC 3,315,100 17,919 Man Group PLC 5,042,216 17,178 Old Mutual PLC 7,715,924 14,627 ICAP PLC 2,272,000 14,278 Kazakhmys PLC 640,500 12,204 * DSG International PLC 28,596,701 12,029 TUI Travel PLC 2,044,000 6,745 Thomas Cook Group PLC 2,032,400 5,800 Informa PLC 870,900 5,364 * Inchcape PLC 1,108,190 5,192 * Rentokil Initial PLC 2,544,300 4,083 Total Common Stocks (Cost $6,327,188) Market Value Coupon Shares ($000) Temporary Cash Investments (6.6%) 1 Money Market Fund (5.8%) 3,4 Vanguard Market Liquidity Fund 0.297% 383,287,121 383,287 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.8%) 5,6 Fannie Mae Discount Notes 0.300% 9/15/10 3,000 2,999 5 Federal Home Loan Bank 0.301% 11/19/10 4,500 4,498 5 Freddie Mac Discount Notes 0.321% 9/7/10 4,200 4,199 5 Freddie Mac Discount Notes 0.270% 9/14/10 3,000 2,999 5,6 Freddie Mac Discount Notes 0.321% 9/20/10 15,000 14,997 5 Freddie Mac Discount Notes 0.300% 11/1/10 8,000 7,996 5 Freddie Mac Discount Notes 0.296%0.321% 12/15/10 10,500 10,492 7 United States Treasury Bill 0.153% 8/19/10 3,000 3,000 Total Temporary Cash Investments (Cost $431,455) Total Investments (100.7%) (Cost $6,758,643) Other Assets and Liabilities-Net (-0.7%) Net Assets (100%) ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $74,228,000. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 96.7% and 4.0%, respectively, of net assets. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2010, the aggregate value of these securities was $18,367,000, representing 0.3% of net assets. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $78,547,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 6 Securities with a value of $17,996,000 and cash of $1,138,000 have been segregated as initial margin for open futures contracts. 7 Securities with a value of $2,271,000 have been segregated as collateral for open forward currency contracts. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset International Value Fund value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The fund may also enter into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts or to protect the value of securities and related receivables and payables against changes in foreign exchange rates. The primary risk associated with the fund's use of these contracts is that a counterparty will fail to fulfill its obligation to pay gains due to the fund under the contracts. Counterparty risk is mitigated by entering into forward currency contracts only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the funds net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments. Futures and forward currency contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At July 31, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: International Value Fund ($000) Number of Aggregate Long (Short) Settlement Unrealized Contracts Value Appreciation Futures Contracts Expiration Long (Short) (Depreciation) Dow Jones EURO STOXX 50 Index September 2010 1,930 69,020 2,571 FTSE 100 Index September 2010 514 42,221 670 Topix Index September 2010 385 37,629 (84) S&P ASX 200 Index September 2010 219 22,120 (209) Unrealized appreciation (depreciation) on open FTSE 100 Index futures contracts is required to be treated as realized gain (loss) for tax purposes. At July 31, 2010, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Appreciation (Depreciation) Contract Settlement Date Receive Deliver ($000) 9/22/10 EUR 44,428 USD 57,877 3,273 8/16/10 USD 74,111 EUR 56,879 (2,293) 9/22/10 GBP 26,490 USD 41,476 2,374 9/15/10 JPY 3,255,338 USD 37,580 1,934 9/22/10 AUD 24,809 USD 22,313 1,199 AUDAustralian dollar. EUREuro. GBPBritish pound. JPYJapanese yen. USDU.S. dollar. At July 31, 2010, counterparties had deposited in segregated accounts securities with a value sufficient to cover substantially all amounts due to the fund in connection with open forward currency contracts. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). International Value Fund The following table summarizes the fund's investments as of July 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 584,857 5,633,047 3,294 Temporary Cash Investments 383,287 51,180  Futures ContractsLiabilities 1 (1,241)   Forward Currency ContractsAssets  8,780  Forward Currency ContractsLiabilities  (2,293)  Total 966,903 5,690,714 3,294 1 Represents variation margin on the last day of the reporting period. The following table summarizes changes in investments valued based on Level 3 inputs during the period ended July 31, 2010: Investments in Common Stock Amount Valued Based on Level 3 Inputs ($000) Balance as of October 31, 2009  Transfers into Level 3 3,178 Change in Unrealized Appreciation (Depreciation) 116 Balance as of July 31, 2010 3,294 E. At July 31, 2010, the cost of investment securities for tax purposes was $6,760,270,000. Net unrealized depreciation of investment securities for tax purposes was $104,605,000, consisting of unrealized gains of $686,687,000 on securities that had risen in value since their purchase and $791,292,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Diversified Equity Fund Schedule of Investments As of July 31, 2010 Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Funds (100.0%) Vanguard Growth and Income Fund Investor Shares 10,383,808 241,320 Vanguard Windsor Fund Investor Shares 15,573,507 182,366 Vanguard Windsor II Fund Investor Shares 7,912,769 181,361 Vanguard U.S. Growth Fund Investor Shares 11,581,265 180,784 Vanguard Morgan Growth Fund Investor Shares 11,868,369 180,280 Vanguard Explorer Fund Investor Shares 2,010,791 120,285 Vanguard Capital Value Fund 6,633,458 60,961 Vanguard Mid-Cap Growth Fund 3,913,893 60,626 Total Investment Companies (Cost $1,385,929) Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.297% (Cost $217) 216,734 217 Total Investments (100.0%) (Cost $1,386,146) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1
